Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, 17, 23, 24, 26-29, 32, 36, 39 and 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 13, the claim amended to recite “wherein at least one hole of said one or more holes has a first structure fitted through it” and also “wherein said target hole is shaped as a rectangle and the first structure is used to configured the target hole”, such limitations are unclear and the examiner is unclear what is that applicant sought to claim.  A hole from through the board, is a hole and it cannot fit  through itself.  Does applicant consider the hole (e.g. hole 8 in Figs. 1, 2) as the first structure (e.g. net 9, in Figs. 1-4)?
	With respect to claim 16, it is unclear what applicant consider as a first structure.  In addition, how a plurality of holes can comprise a (i.e. a single) first structure from a target hole?

	With respect to claim 23, since claim 13 recites in the alternative “one or more holes” (line 2) and define only “a target hole” (line 6), it is not positively claimed “target holes”.  Thus, it is unclear to what “target holes” the claim referred to.
	With respect to claim 24, the same issues discussed above with respect to claim 13.
	With respect to claim 28, the same issues discussed above with respect to claim 16.
	With respect to claim 29, the same issues discussed above with respect to claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 16, 23-24,26-28, 32, 36, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlesworth US 1,279,654 (“Charlesworth”) in view of Trbovich US 3,941,381 (“Trbovich”).

	As per claim 13, Charlesworth discloses a game board system (1)(Figs. 1-3; page 1:12-page 2:20), comprising: 
	a) a game board with top and bottom sides, two side walls and two end walls (game board 1; Fig. 1; 1:50-53; see also the examiner’s markings hereinafter), comprising one or more holes formed through the top and bottom sides (openings 13)(Fig. 1; 1:85-105), wherein at least one hole of said one or more holes has a first structure fitted through it such that the first structure defines at least part of a perimeter of said at least one hole to form a target hole through which an object can pass, and wherein said target hole is shaped and the first structure is used to configured the target hole (each hole 13 includes an annular flange 14 which a pocket 15 with a ring 16 is supported by the hole’s flange 14)(Fig. 2 and 1:85-2:2) ;and  
	b) a set of legs connected to the game board to prop the game board up at an angle off of a surface (legs 2 and 3 prop board 1 in an angle)(Fig. 1; 1:53-60).
Examiner’s markings

    PNG
    media_image1.png
    1143
    997
    media_image1.png
    Greyscale

	Charlesworth is not specific as the hole is a rectangle and the first structure is used to configured the target hole to mimic the appearance and form of a hockey net.
	Charlesworth is not specific regarding the object is a puck-shaped object.
	With respect to the hole as a rectangle it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Charlesworth’s hole as rectangle for the reason that a skilled artisan would have been motivated, merely as a user’s choice, without any more. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form Charlesworth’s hole as rectangle because applicant has not disclosed that a rectangle hole provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Charlesworth’s hole, and applicant’s invention, to perform equally well with either the hole taught by Charlesworth or the claimed rectangle hole because both holes would perform the same function of hole configure to receive a thrown object thereon.
	In that regard, attention to applicant’s [0072] of the original disclosure, as applicant states ”denote one of a number of possible shapes for a hole or25 target hole (space), such as a square, rectangle, triangle, hexagon, rhombus and the like and can include shapes where one or more of the corners of the prism are slightly rounded, or otherwise altered by the insertion or attachment of structures to the hole of a game board”. 
	Thus, it is clear that even applicant aware that any shape hole to receive the insert is equally suitable.
	With respect to a hole mimic a hockey net and object is a puck-shaped object, in a similar field of game boards Trbovich discloses the use of target mimic and form a  hockey net (net 126 within playing surface 14; in Figs. 8 and 9; 6:63-7:43 in conjunction to Figs. 1-3 and 2:23-3:17) and an object is a puck-shaped object (such as piece 80; Figs. 3 and 4; 4:58-5:9).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Charlesworth’s target to mimic a hockey net as well as an object is a puck-shaped object as taught by Trbovich for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a game board that mimic an athletic game for purposes of skills and entertainment.
	As per claim 16, with respect to wherein all of the one or more holes each comprise a first structure to form a target hole, to the best of his understating the examiner construed the holes’ flanges 14 to receive supporting rings 16 of pockets 15 in Fig. 1 in conjunction to Fig. 2 and 1:85+ of Charlesworth as the claimed structure.
	As per claim 23, with respect to further comprising a launch pad from which to shoot the puck-shaped object at the target holes, construed as either platform A as taught by Charlesworth in Fig. 1; and/or guide surface 12 as taught by Trbovich in Figs. 1-3 and 9; also 2:23-41.
	As per claim 24, Charlesworth discloses a method of playing a board type game (Fig. 1 and 2:8-15 in conjunction to Figs. 2 and 3 1:12-2:8) comprising the steps of: 
	a. propping up at an angle off of a surface, a game board with top and bottom sides, two side walls and two end walls (propping a game board 1, in an angle, via legs 2-3)(Fig. 1; 1:53-60; note the examiner’s markings above with regard to the walls) comprising one or more holes formed through the top and bottom sides(openings 13)(Fig. 1; 1:85-105), wherein at least one hole of said one or more holes and a first structure fitted through it such that the first structure defines at least part of a perimeter of said at least one hole of said one or more holes to form a target hole through which a an object can pass, and wherein said target hole is shaped and the first structure is used to configured the target(each hole 13 includes an annular flange 14 which a pocket 15 with a ring 16 is supported by the hole’s flange 14)(Fig. 2 and 1:85-2:2) ;; and 
	b. shooting the object at the one or more target holes of the game board (Fig. 1 and 2:8+).
	With respect to the game as a hockey-type game as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Charlesworth is not specific as the hole is a rectangle and the first structure is used to configured the target hole to mimic the appearance and form of a hockey net.
	Charlesworth is not specific regarding the object is a puck-shaped object.
	With respect to the hole as a rectangle it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Charlesworth’s hole as rectangle for the reason that a skilled artisan would have been motivated, merely as a user’s choice, without any more. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form Charlesworth’s hole as rectangle because applicant has not disclosed that a rectangle hole provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Charlesworth’s hole, and applicant’s invention, to perform equally well with either the hole taught by Charlesworth or the claimed rectangle hole because both holes would perform the same function of hole configure to receive a thrown object thereon.
	In that regard, attention to applicant’s [0072] of the original disclosure, as applicant states ”denote one of a number of possible shapes for a hole or25 target hole (space), such as a square, rectangle, triangle, hexagon, rhombus and the like and can include shapes where one or more of the corners of the prism are slightly rounded, or otherwise altered by the insertion or attachment of structures to the hole of a game board”. 
	Thus, it is clear that even applicant aware that any shape hole to receive the insert is equally suitable.
	With respect to a hole mimic a hockey net and object is a puck-shaped object, in a similar field of game boards Trbovich discloses the use of target mimic and form a  hockey net (net 126 within playing surface 14; in Figs. 8 and 9; 6:63-7:43 in conjunction to Figs. 1-3 and 2:23-3:17) and an object is a puck-shaped object (such as piece 80; Figs. 3 and 4; 4:58-5:9).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Charlesworth’s target to mimic a hockey net as well as an object is a puck-shaped object as taught by Trbovich for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a game board that mimic an athletic game for purposes of skills and entertainment.
	As per claim 26, with respect to wherein the game board is constructed of one or more materials selected from metal, particle board, medium density fiber, plastic and fabric, note Trbovich’s 4:39-41 for the use of plastic and metal in forming his game board.
	As per claim 27, Charlesworth discloses wherein a set of legs is connected to the game board to prop the game board up at an angle off of the surface(legs 2 and 3 prop board 1 in an angle)(Fig. 1; 1:53-60).
	As per claim 28, with respect to wherein all of the one or more holes each comprise a first structure to form a target hole, to the best of his understating the examiner construed the holes’ flanges 14 to receive supporting rings 16 of pockets 15 in Fig. 1 in conjunction to Fig. 2 and 1:85+ of Charlesworth as the claimed structure.
	As per claim 32, with respect to wherein netting is positioned beneath the target hole, connected to the first structure at the bottom side of the game board to further configure the target hole, note Charlesworth’s Fig. 2 and 1:85+ regarding holes’ flanges 14 to receive supporting rings 16 of pockets 15 (i.e. netting); with respect to mimic the appearance and form of a hockey net and for receiving the puck-shaped object when it goes through said target hole, within the modified Charlesworth the target hole would have been a rectangle hole with as the goal is at the bottom of the board (as taught by Charlesworth) to mimic a hockey net and to use a puck like object (as taught by Trbovich). 
	As per claim 36, with respect to further comprising netting positioned beneath the target hole, connected to the first structure at the bottom side of the game board, note Charlesworth’s Fig. 2 and 1:85+ regarding holes’ flanges 14 to receive supporting rings 16 of pockets 15 (i.e. netting); with respect to further configure the target hole to mimic the appearance and form of a hockey net and for receiving the puck-shaped object when it goes through said target hole, within the modified Charlesworth the target hole would have been a rectangle hole with as the goal is at the bottom of the board (as taught by Charlesworth) to mimic a hockey net and to use a puck like object (as taught by Trbovich).
	As per claim 39, with respect to wherein the game board is constructed of one or more materials selected from metal, particle board, medium density fiber, plastic and fabric, note Trbovich’s 4:39-41 for the use of plastic and metal in forming his game board.
	As per claim 40, with respect to further comprising the step of providing a launch pad from which to shoot the puck-shaped object at the target hole, construed as either platform A as taught by Charlesworth in Fig. 1; and/or guide surface 12 as taught by Trbovich in Figs. 1-3 and 9; also 2:23-41.  With respect to the object as puck shape, again note Trbovich’s Figs. 3 and 4 and 4:58-5:9.
Claims 17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlesworth and Trbovich  as applied to claims 13 and 24  above, and further in view of Starnes US 5,351,968 (“Starnes”).
	As per claims 17, 29, Charlesworth is not specific regarding wherein the target hole is partially obstructed by a second structure attached to the game board.
	However, in a similar field of game boards Starnes discloses wherein a target hole is partially obstructed by a second structure attached to a game board (game board 2 with board 3 having an opening 3a and ring seat 5b; configure to receive net 5 and net ring 5a)(Figs. 1-3 and 5; 3:43-64).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Charlesworth’s wherein the target hole is partially obstructed by a second structure attached to the game board as taught by Starnes for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a target hole configure to inserted within a board’s hole and further to include netting to retain an object within.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 13, 16, 17, 23, 24, 26-29, 32, 36, 39 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the rejection under 35 USC 112, although the amendments remedy some of the previous deficiencies, the amendments raises new issues as set forth above.  In addition, applicant has not provide any additional arguments with regard to dependent claims, and as mentioned above some of the dependent claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      3/23/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711